Citation Nr: 1544973	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-18 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to traumatic brain injury (TBI) or as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with service in the Persian Gulf.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to August 1997 and from April 2005 to December 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in August 2012.  A transcript of that hearing has been associated with the claims file.  

The Board remanded this case in December 2013 and December 2014 for additional development.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his vertigo originated during his active service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for vertigo are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's vertigo was incurred during his active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Initially, the Board finds that, the Veteran's vertigo, claimed as due to a chronic undiagnosed illness, is a known clinical diagnosis, and as such, is not a qualifying chronic disability for the purposes of 38 C.F.R. § 3.317.  

The Veteran alleges that his current vertigo began after an improvised explosive device (IED) struck his vehicle in the military and his head hit the radio mechanical station, thereby knocking him out.  His service records support that a personnel truck was struck by an IED.  Thus the record supports his claims, which are consistent with his service.  38 U.S.C.A. § 1154.  

The post service medical evidence of record, including private and VA medical records and a VA examination, demonstrates the Veteran has been diagnosed with vertigo.  VA medical records from November 2005 to July 2015 reflect the Veteran initially reported that balance problems and dizziness began after the IED explosion in service during a TBI screening in a June 2008 outpatient treatment report, approximately two and a half years after his separation from active service.  Subsequent treatment reports reflect the Veteran was diagnosed with vertigo due to exercise and movement.  Vertigo was also diagnosed in the January 2010 VA examination.  Although the January 2010 VA examiner did not find that the Veteran's vertigo was related to his military service or his service-connected TBI, as the Board has previously found this opinion was inadequate, it is afforded no probative value. 

The Board observes that, per his testimony in the August 2012 Travel Board hearing, the Veteran is competent to report that his dizziness symptoms continued since the IED explosion during active service and these reports are credible.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  See Baldwin v. West, 13 Vet. App. 1 (1999) (indicating the Board must additionally analyze the credibility of the evidence, so including the lay evidence, to in turn determine its ultimate probative value).  

Accordingly, the service records, medical records and Veteran's testimony, taken together, place the evidence in relative equipoise.  Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates he has a current diagnosis of vertigo that had its onset during his active service.  

Thus, service connection for vertigo is warranted.  38 C.F.R. §§ 3.102, 3.303, (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for vertigo is granted.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


